Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up communication to an interview with Edward Kim on 7/13/2022.

The application has been amended with respect to amendments submitted 2/8/2022 as follows: 

1.	(Currently Amended) A non-transitory computer-readable medium storing a set of instructions for modifying a document object of a user interface to be provided for presentation by a client device, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of the client device, cause the client device to:
provide, in the document object of the user interface, a primary document content section, and a secondary document content section that includes first document content, for presentation by the client device,
wherein the first document content includes at least a first input for selection of an objective from a plurality of objectives and a second input for selection of an outcome for the objective from a plurality of outcomes;
select, using a machine learning model and based on user information obtained from a data source, a first default selection associated with the first input and a second default selection associated with the second input;
provide information associated with the first default selection and information associated with the second default selection to the client device;
receive, via the first input and the second input, user input of a particular combination of the objective and the outcome;
determine 
wherein the plurality of informational content blocks are identified based on a determination that an informational content block, of the plurality of informational content blocks, is associated with a threshold level of interactivity among a plurality of users that selected the particular combination;
insert, after the determining, based on receiving the user input, a first code into the document object,
wherein the first code causes the secondary document content section to change to an indication that updated content is loading;
insert a second code, based on a threshold waiting period expiring,
wherein the second code is determined based on the presentation information;
wherein the second code causes the secondary document content section to change content from the first document content to second document content for presentation via the user interface by the client device,
wherein the second document content includes the plurality of informational content blocks; and
provide the user interface for presentation by the client device based on inserting the second code into the document object.

2.	(Original) The non-transitory computer-readable medium of claim 1, wherein the plurality of informational content blocks are in an order of relevance to the particular combination.

3.	(Previously Presented) The non-transitory computer-readable medium of claim 1, wherein a first content of the primary document content section does not change when the second code causes a second content of the secondary document content section to change from the first document content to the second document content.

4.	(Original) The non-transitory computer-readable medium of claim 1, wherein the plurality of informational content blocks include at least a first informational content block that includes information relating to advice, a second informational content block that includes information relating to a service that is offered, a third informational content block that includes information relating to a tool usable via the user interface, and a fourth informational content block that includes information relating to a product that is offered.

5.	(Original) The non-transitory computer-readable medium of claim 1, wherein the plurality of informational content blocks are based on at least one of the objective or the outcome of the particular combination.

6.	(Original) The non-transitory computer-readable medium of claim 1, wherein the one or more instructions, that cause the client device to obtain the presentation information, cause the client device to:
transmit, to a server device, user interface information that identifies the particular combination; and
receive, from the server device, the presentation information.

7.	(Currently Amended) A method of modifying a document object of a user interface to be provided for presentation by a client device, comprising:
providing, in the document object of the user interface, a primary document content section, and a secondary document content section that includes first document content, for presentation by the client device,
wherein the first document content includes at least a first input for selection of an objective from a plurality of objectives and a second input for selection of an outcome for the objective from a plurality of outcomes;
selecting, using a machine learning model and based on user information obtained from a data source, a first default selection associated with the first input and a second default selection associated with the second input;
providing information associated with the first default selection and information associated with the second default selection to the client device;
receiving, via the first input and the second input, user input of a particular combination of the objective and the outcome;
determining 
wherein the informational content is identified based on a determination that the informational content is associated with a threshold level of interactivity among a plurality of users that selected the particular combination;
insert, after the determining, a first code into the document object,
wherein the first code causes the secondary document content section to change to an indication that updated content is loading;
determining a second code based on the presentation information; 
inserting [[a ]]the second code, based on a threshold waiting period expiring, 
wherein the second code causes the secondary document content section to change content from the first document content to second document content for presentation via the user interface by the client device,
wherein the second document content includes the informational content; and
providing the user interface for presentation by the client device based on inserting the second code into the document object.

8.	(Previously Presented) The method of claim 7, wherein a first content of the primary document content section does not change when the second code causes a second content of the secondary document content section to change from the first document content to the second document content.

9.	(Original) The method of claim 7, wherein the presentation information is obtained from the primary document content section.

10.	(Original) The method of claim 7, wherein obtaining the presentation information comprises:
transmitting, to a server device, user interface information that identifies the particular combination; and
receiving, from the server device, the presentation information.

11.	(Original) The method of claim 7, wherein the informational content is based on at least one of the objective or the outcome of the particular combination.

12.	(Original) The method of claim 7, wherein the informational content includes at least one of image content or textual content, and
wherein the at least one of the image content or the textual content is based on at least one of demographic information associated with a user of the client device or a location of the client device.

13.	(Original) The method of claim 7, wherein the first input is assigned a first default selection for the objective and the second input is assigned a second default selection for the outcome, and
wherein the first default selection and the second default selection are based on at least one of demographic information associated with a user of the client device, account information associated with the user, a location of the client device, or a browsing history of the client device.

14.	(Canceled Herein) 

15.	(Currently Amended) A system for modifying a document object of a user interface to be provided for presentation by a client device, the system comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
transmit, to the client device, first presentation information that identifies a primary document content section, and a secondary document content section that includes first document content, for the document object of the user interface to be provided for presentation by the client device,
wherein the first document content includes at least a first input for selection of an objective from a plurality of objectives and a second input for selection of an outcome for the objective from a plurality of outcomes;
select, using a machine learning model and based on user information obtained from a data source, a first default selection associated with the first input and a second default selection associated with the second input;
provide information associated with the first default selection and information associated with the second default selection to the client device;
receive, from the client device, information that identifies a particular combination of the objective and the outcome based on user input provided to the client device;
determine a plurality of informational content blocks that are responsive to the particular combination,
wherein the plurality of informational content blocks are identified based on a determination that an information content block, of the plurality of informational content blocks, is associated with a threshold level of interactivity among a plurality of users that selected the particular combination; and
insert, after the determining the plurality of informational content blocks, a first code into a document object associated with the user interface,
wherein the first code causes the secondary document content section to change to an indication that updated content is loading;
determine a second code based on the plurality of informational content blocks; and
transmit, to the client device, second presentation information that identifies the plurality of informational content blocks to cause [[a ]]the second code to be inserted into the document object based on a threshold waiting period expiring, and causes the secondary document content section to change content from the first document content to second document content for presentation via the user interface by the client device,
wherein the second document content includes the plurality of informational content blocks.

16.	(Original) The system of claim 15, wherein the one or more processors, when determining the plurality of informational content blocks, are configured to:
determine, for the plurality of informational content blocks, an order of relevance to the particular combination,
wherein the second presentation information identifies the plurality of informational content blocks in the order of relevance to the particular combination.

17.	(Original) The system of claim 15, wherein the one or more processors, when determining the plurality of informational content blocks, are configured to:
determine at least one of an image content or a textual content for at least one informational content block, of the plurality of informational content blocks, based on at least one of demographic information associated with a user of the client device or a location of the client device.

18.	(Original) The system of claim 15, wherein the plurality of informational content blocks are determined based on the particular combination and at least one of demographic information associated with a user of the client device, account information associated with the user, a location of the client device, or a browsing history of the client device.

19.	(Canceled) 

20.	(Original) The system of claim 15, wherein the one or more processors, when determining the plurality of informational content blocks, are configured to:
determine that a particular resource has been previously accessed by the client device; and
determine whether a particular informational content block, that is to include a pointer to the particular resource, is to be included in the plurality of informational content blocks based on determining that the particular resource has been previously accessed by the client device.

21.	(Previously Presented) The method of claim 7, wherein the second document content is adjusted in real-time based on a respective level of interactivity associated with the informational content.

22.	(Canceled Herein)

23.	(New) The non-transitory computer-readable medium of claim 1, wherein the machine learning model is trained with one or more clusters of observation data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175